DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US Pub 20190295319) in view of Yomdin (US Pub 20100259546) and Groszmann (US Pub 20110152676).
Re claim 1, Pham discloses an identification system for matching a model to a target object, the identification system comprising: 
one or more processors (Fig 9; Par 58-61); a storage device (Fig 9; Par 58-61); and a communication interface (Fig 9; Par 58-61); 
wherein by the one or more processors (Fig 9; Par 58-61) executing software instructions (Fig 9; Par 58-61) loaded from the storage device (Fig 9; Par 58-61), the one or more processors are configured to: 
receive an incoming image (Fig 11A elements 1108, 1110; Par 4-5, 38, 71-73) via the communication interface (Fig 11A elements 1108, 1110; Par 4-5, 38, 71-73); 
identify the target object (Fig 11A elements 1108, 1110; Par 4-5, 71-73) in the incoming image (Fig 11A elements 1108, 1110; Par 4-5, 71-73); 
determine a classification (Fig 11A elements 1108, 1110; Par 4-5, 71-73) of the target object (Fig 11A elements 1108, 1110; Par 4-5, 71-73); 
retrieve the model (Fig 11A elements 1104, 1106, 1107, 1112; Par 73-74) of the target object based on the classification (Fig 11A 1110, 1112; Par 73-74); but fails however to explicitly disclose wherein the design further comprises to (1) select a movable part of the model; identify a configuration of a section of the target object in the incoming image that corresponds to the movable part of the model; configure the movable part of the model to match the configuration of the section of the target object in the incoming image; and (2) generate a synthetic image of the model with the 
Regarding item (1) above this design is however disclosed by Yomdin.  Yomdin discloses wherein the design further comprises to select a movable part of the model (Par 131-133, 139-141, 143, 145-148, 149-150; Fig. 4, 6b, 6c); identify a configuration of a section of the target object in the incoming image that corresponds to the movable part of the model (Par 131-133, 139-141, 143, 145-148, 149-150; Fig. 4, 6b, 6c, 18); configure the movable part of the model to match (Par 131-133, 139-141, 143, 145-148, 149-150; Fig. 4, 6b, 6c, 18) the configuration of the section of the target object in the incoming image (Par 131-133, 139-141, 143, 145-148, 149-150; Fig. 4, 6b, 6c).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Pham in order to incorporate the model configurations as shown in Yomdin as it would be obvious that when evaluating objects in a given environment that a higher accuracy in modelling would be achieved by not expecting each element to perfectly rigid, specifically when dealing with a live object such as an animal or person, and that the reconfiguration of portions of the model to account for physical movement ranges would improve ability to determine and apply the model selection in the image generation and processing steps tied to said model.
Regarding item (2) above, this design is however disclosed by Groszmann.  Groszmann discloses wherein the design further comprises to generate a synthetic image (Paragraphs 45-46) of the model with the movable part (Paragraphs 45-46) configured to match the section of the target object in the incoming image (Paragraphs 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Pham in order to incorporate the image comparison as shown in Groszmann to determine the accuracy to which modelling and the associated image processing has been able to verify the identified object in relation to the original image and thereby validate the use of the model and determined image elements in the ongoing processing. 

Re claim 7, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Pham further discloses wherein the model (Paragraphs 5, 61, 81-82, 84) is a 3DSM (3-dimensional surface model) (Paragraphs 5, 61, 81-82, 84) of the target object (Paragraphs 5, 61, 81-82, 84).

Re claim 10, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Pham further discloses wherein the one or more processors are configured to: determine characteristics (Paragraphs 4, 31, 61, 68, 74, 82) of the target object using the incoming image (Paragraphs 4, 31, 61, 68, 74, 82); and create a shortlist of models (Paragraphs 4, 31, 61, 68, 74, 82) utilizing the characteristics of the target object (Paragraphs 4, 31, 61, 68, 74, 82).



Re claim 12, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Pham further discloses wherein the target object is an animal (Paragraphs 66 and 73).

Re claim 13, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Yomdin further discloses wherein the one or more processors are configured to configure (Paragraphs 41, 168, 229, 288) a plurality of movable parts of model (Paragraphs 41, 168, 229, 288).

Re claim 14, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Groszmann further discloses wherein the one or more processors are configured to detect an orientation (Paragraphs 45-46, 55) of the target object (Paragraphs 45-46, 55) in the incoming image and change the orientation (Paragraphs 45-46, 55) of the model based on the orientation of the target object (Paragraphs 45-46, 55).



Re claim 16, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Pham further discloses wherein the classification of the target object (Paragraphs 61, 67, 73-74) is determined using a type of the target object (Paragraphs 61, 67, 73-74).






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham, Yomdin and Groszmann as applied to claim 1 above, and further in view of Dillon (US Pub 20120062716).
Re claim 8, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, but fails however to explicitly disclose wherein the one or more processors are configured to receive a wireframe from the communication interface and utilize the wireframe to perform the classification of the target object.
This design is however disclosed by Dillon.  Dillon discloses wherein the one or more processors are configured to receive a wireframe (Paragraph 30) from the communication interface and utilize the wireframe (Paragraph 30) to perform the classification of the target object (Paragraph 30).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pham, Yomdin and Groszmann as applied to claim 1 above, and further in view of Zhang (US Pub 20140270543).
Re claim 9, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, Groszmann further discloses wherein the one or more processors are configured to process (Figure 5 element 140/142; Par 45-46, 55) the incoming image and the synthetic image for determining a variance (Figure 5 element 140/142; Par 45-46, 55) but fails however to explicitly disclose the processors are configured to send the images to a remote server for processing.
This design is however disclosed by Zhang.  Zhang discloses wherein the processors are configured to send the images to a remote server for processing (Paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Pham in order to incorporate the use of a remote server as shown in Zhang as it would be well known in the art that remote .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pham, Yomdin and Groszmann as applied to claim 1 above, and further in view of Atsmon (US Pub 20190228571).
Re claim 17, the combined disclosure of Pham, Yomdin and Groszmann as a whole discloses the identification system of claim 1, but fails however to explicitly disclose wherein the one or more processors are configured to determine a condition of the target object.
This design is however disclosed by Atsmon.  Atsmon discloses wherein the one or more processors are configured to determine a condition of the target object (Paragraphs 80, 101).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Pham in order to incorporate the determination of object conditions as shown in Atsmon as it would be obvious that any additional information or image processing that can be factored into the identification process would serve to improve the overall classification results and thus improve the effectiveness of the model and image process that follows for the entire system design.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re clams 2, 3 and 5 the prior art fails to disclose the specific determination and processing of the image variance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631